Name: Commission Regulation (EC) No 742/2003 of 28 April 2003 amending for the 17th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001
 Type: Regulation
 Subject Matter: European construction;  free movement of capital;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 Avis juridique important|32003R0742Commission Regulation (EC) No 742/2003 of 28 April 2003 amending for the 17th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 Official Journal L 106 , 29/04/2003 P. 0016 - 0017Commission Regulation (EC) No 742/2003of 28 April 2003amending for the 17th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 of 27 May 2002 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan(1), as last amended by Regulation (EC) No 561/2003(2), and in particular Article 7(1), second indent, thereof,Whereas:(1) Annex II to Regulation (EC) No 881/2002 lists the competent authorities to whom information and requests concerning the measures imposed by that Regulation should be sent.(2) The Netherlands, Sweden and the United Kingdom requested that the address details concerning their competent authorities be amended and as a result of personnel changes the address details concerning the Commission have to be amended,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 881/2002 is hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 April 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 139, 29.5.2002, p. 9.(2) OJ L 82, 29.3.2003, p. 1.ANNEXAnnex II to Regulation (EC) No 881/2002 is amended as follows:1. The address details under the heading "Netherlands" shall be replaced with:" Ministerie van FinanciÃ «n Directie FinanciÃ «le Markten, afdeling Integriteit Postbus 20201 2500 EE Den Haag The Netherlands Tel (31-70) 342 89 97 Fax: (31-70) 342 79 18 ".2. The address details under the heading "Sweden" shall be replaced with:"- With respect to Article 2a:RiksfÃ ¶rsÃ ¤kringsverket (RFV) S - 103 51 Stockholm Tel. (46-8) 786 90 00 Fax (46-8) 411 27 89- With respect to Article 4:Rikspolisstyrelsen (RPS) Box 12256 S - 102 26 Stockholm Tel. (46-8) 401 90 00 Fax (46-8) 401 99 00- With respect to Article 5:Finansinspektionen Box 7831 S - 103 98 Stockholm Tel. (46-8) 787 80 00 Fax (46-8) 24 13 35".3. The address details under the heading "United Kingdom" shall be replaced with:"- With respect to export restrictions:Department of Trade and Industry Export Control and Non-Proliferation Directorate 3-4, Abbey Orchard Street London SW1P 2JJ United Kingdom Tel. (44-207) 215 05 10 Fax (44-207) 215 05 11.- With respect to freezing of funds and economic resources:HM Treasury International Financial Services Team 1, Horse Guards Road London SW1A 2HQ United Kingdom Tel. (44-207) 270 55 50 Fax (44-207) 270 43 65Bank of England Financial Sanctions Unit Threadneedle Street London EC2R 8AH United Kingdom Tel. (44-207) 601 46 07 Fax (44 207) 601 43 09".4. The address details under the heading "European Community" shall be replaced with:" Commission of the European Communities Directorate-General for External RelationsDirectorate CFSPUnit A.2: Legal and institutional matters for external relations - SanctionsCHAR 12/163B - 1049 Brussels Tel. (32-2) 295 81 48, 296 25 56 Fax (32-2) 296 75 63 E-mail: relex-sanctions@cec.eu.int ".